Citation Nr: 1455992	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  06-03 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Baltimore, Maryland.  

The Veteran testified at a hearing in June 2008 before the undersigned.  A copy of the transcript has been associated with the claims file.

In September 2008 and November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

In March 2013, the Board denied the Veteran's TDIU claim.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a May 2014 Memorandum Decision, the Court vacated the March 2013 decision, reversed the Board's determination that there was substantial compliance with its November 2011 remand directives, and remanded the case to the Board.  

The issue of entitlement to service connection for erectile dysfunction was raised by the record in an October 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its May 2014 memorandum decision, the Court reversed the Board's finding that there was substantial compliance with its November 2011 remand directives.  In November 2011, the Board remanded this case in order for a VA examiner to determine whether the Veteran's service-connected disabilities "either alone or in the aggregate" precluded gainful employment.  The RO obtained unemployability opinions for separate service-connected disabilities and no determination was made as to whether the Veteran's service-connected disabilities cumulatively precluded gainful employment.  To ensure substantial compliance with the November 2011 remand, an adequate opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his TDIU claim.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's August 2005 TDIU application.

* Records showing medical leaves of absence in 2005 and 2006.

*An October 2005 VA treatment record noting depressive and anxiety symptoms which moderately to seriously impact his job functioning.

*The Veteran's June 2008 hearing testimony. 

*August 2012 VA orthopedic, psychiatric, and general medical examination reports.

*October 2012 VA addendums with respect to shoulder and psychiatric disabilities.  

AFTER reviewing the claims file, the examiner is asked to respond to the following:

a.  Elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  Provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.   

The Veteran's service-connected disabilities are: a bilateral shoulder disability, depressive disorder, hypertension, and a disability of the left third and fifth toes.  

c.   Determine whether any of the Veteran's service-connected disabilities ALONE preclude gainful employment.  

d.  Determine whether the Veteran's service-connected disabilities IN COMBINATION, preclude gainful employment.  

e.  If the examiner finds that the Veteran is not unemployable due to his service-connected disabilities, he or she must state the type or types of employment that the Veteran would be capable of performing with his service-connected disabilities.  The examiner MUST take into account the Veteran's occupational and educational background when making this determination.  

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Then readjudicate the claim.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




